UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1469


OSCAR A. CEBALLOS-LOPEZ,

                     Petitioner,

              v.

MERRICK B. GARLAND, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 22, 2021                                          Decided: July 6, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, SHEDD, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Abdoul A. Konare, KONARE LAW, Frederick, Maryland, for Petitioner. Ethan P. Davis,
Acting Assistant Attorney General, Song Park, Acting Assistant Director, Sarah L. Martin,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar A. Ceballos-Lopez, a native and citizen of Guatemala, petitions for review of

an order of the Board of Immigration Appeals dismissing his appeal from the Immigration

Judge’s decision denying his applications for withholding of removal under the

Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3), and the Convention Against

Torture, see 8 C.F.R. § 1208.16(c). For the reasons below, we dismiss in part and deny in

part the petition for review.

       Ceballos-Lopez appeals the Immigration Judge’s finding that he didn’t suffer past

persecution, but he didn’t raise that issue before the Board. We accordingly dismiss this

portion of his petition. See Massis v. Mukasey, 549 F.3d 631, 638 (4th Cir. 2008) (“[U]nder

8 U.S.C. § 1252(d)(1), an alien’s failure to dispute an issue on appeal to the [Board]

constitutes a failure to exhaust administrative remedies that bars judicial review.”).

       With respect to Ceballos-Lopez’s application for withholding of removal under the

Immigration and Nationality Act, we have reviewed the administrative record and conclude

that the record evidence does not compel a ruling contrary to any of the agency’s factual

findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the denial of

relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the

petition for review as to this claim, for the reasons stated by the Board. See In re Ceballos-

Lopez (B.I.A. Mar. 17, 2020).

       We further conclude that Ceballos-Lopez has waived review of the dispositive

finding that he didn’t meet his burden of showing that public officials would consent to or

acquiesce in his torture to qualify for relief under the Convention Against Torture. See
                                              2
Fed. R. App. P. 28(a)(8)(A); Suarez-Valenzuela v. Holder, 714 F.3d 241, 248–49 (4th Cir.

2013) (noting that an issue not raised in the opening brief is abandoned and that an appellant

can’t remedy the situation by raising the issue in the reply brief).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                PETITION DISMISSED IN PART AND DENIED IN PART




                                              3